United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1439
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Leroy Laron Eason,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 23, 2010
                                  Filed: August 23, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Leroy Eason appeals the district court’s1 order denying his
motion to compel the government to move for a post-conviction sentence reduction.
After careful review, we find the district court did not abuse its discretion in denying
Eason’s motion, because he did not meet his burden of showing that the government’s
refusal to move for a sentence reduction was premised on an unconstitutional motive




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
or was not rationally related to a legitimate government end. See United States v.
Marks, 244 F.3d 971, 975 (8th Cir. 2001).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                        -2-